Exhibit 10.18


IHS MARKIT LTD. PARTNER UNIT PLAN PERFORMANCE SHARE UNIT GRANT NOTICE AND
PARTNER UNIT PLAN PERFORMANCE SHARE UNIT AGREEMENT
UNDER THE
IHS MARKIT LTD. 2014 EQUITY INCENTIVE AWARD PLAN
IHS Markit Ltd., an exempted company incorporated under the laws of Bermuda (the
“Company”), pursuant to its 2014 Equity Incentive Award Plan (the “Plan”),
hereby grants to the individual listed below (“you” or the “Holder”) an Award of
Restricted Share Units which vest based on the achievement of performance
criteria (“Performance Share Units” or “PSUs”) indicated below, which PSUs shall
be subject to vesting based on your continued employment with the Company (or
any Affiliate thereof), as provided herein. This award of PSUs, together with
any accumulated Dividend Equivalents as provided herein (the “Award”), is
subject to all of the terms and conditions as set forth herein, and in the
Partner Unit Plan Performance Share Unit Agreement attached hereto as Exhibit A
(the “Agreement”) and the Plan, each of which is incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Partner Unit Plan Performance Share Unit
Grant Notice (the “Grant Notice”) and the Agreement.
Holder:
Participant Name
 
 
Employee ID:
Employee ID
 
 
Grant Date:
Grant Date
 
 
Number of PSUs granted at “Target” performance level (Target Number of Units
Granted):
Number of Awards Granted
 
 
Vesting Schedule:
# Units Vesting
 
Vest Date
 
[insert actual units and vest dates here]
 
 
 
 
Performance Measures:
Three-Year Cumulative Adjusted EBITDA and Three-Year Cumulative Adjusted EPS
with a Three-Year TSR Multiple, as set forth in “Vesting and Payment” in the
Agreement

By your submission of your electronic acceptance of the Award or, if required by
applicable law, by your signature below, subject to this Grant Notice as
designated by the Company, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Grant Notice. You agree to access copies of the
Plan and the prospectus governing the Plan (collectively, the “Plan Documents”)
on the Company’s intranet or on the website of the Company's designated
brokerage firm. Paper copies are also available upon request to the Secretary of
the Company at the Company's corporate offices. YOU MUST ACCEPT THIS AWARD BY
THE DATE DETERMINED AND COMMUNICATED TO YOU BY THE COMPANY BUT IN ANY EVENT NO
LATER THAN TWO (2) MONTHS AFTER THE GRANT DATE OR THE AWARD WILL AUTOMATICALLY
BE CANCELLED.
You have reviewed this Grant Notice, the Agreement and the Plan Documents in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice or accepting the Award subject hereto and fully
understand all provisions of this Grant Notice, the Agreement and the Plan. You
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to the Plan, this Grant Notice or
the Agreement.









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Grant Notice effective as
of the Grant Date.  
HOLDER Participant Name


By: __________________________
Print Name:
Address:
 





2

--------------------------------------------------------------------------------



EXHIBIT A
TO PARTNER UNIT PLAN PERFORMANCE SHARE UNIT GRANT NOTICE
PARTNER UNIT PLAN PERFORMANCE SHARE UNIT AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to you the right to receive a number of PSUs set forth in the Grant
Notice, together with Dividend Equivalents, if any, to the extent provided in
Section 2(f) below, subject to all of the terms and conditions set forth in this
Agreement and the Grant Notice. The Award is also subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between your employment agreement with the Company, the
Plan and this Agreement, the terms of your employment agreement and the Plan
shall control, in that order. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice, as
applicable.
Terms and Conditions
1.Grant of PSUs. Effective as of the grant date set forth in the Grant Notice
(the “Grant Date”), and subject to the terms and conditions set forth in the
Plan and this Agreement, the Company has granted to you, pursuant to the Grant
Notice and the Plan, the number of PSUs set forth in the Grant Notice and
accumulated Dividend Equivalents, if any, to the extent provided in Section 2(f)
below, subject to the restrictions, terms and conditions set forth in this
Agreement and the Plan. Each PSU represents the right to receive one Share at
the time provided for herein, together with any Dividend Equivalent issued in
respect thereof. Your right to receive Shares and Dividend Equivalents, if any,
under this Agreement shall be no greater than the right of any unsecured general
creditor of the Company.
2.    PSUs.
(a)    Rights as a Shareholder. You shall have no rights of a shareholder with
respect to the Shares represented by PSUs, including, but not limited to, the
right to vote and to receive dividends, unless and until such Shares are
transferred to you pursuant to the Plan and this Agreement.
(b)    Vesting and Payment. To the extent the performance objectives described
in Section 2(b)(i) below (collectively, the “Performance Objectives”) are
satisfied as of the completion of the performance period for this Award (the
“Performance Period”), this Award will become vested and free of restrictions in
accordance with the vesting schedule set forth in the Grant Notice and Section
2(b)(ii) below, provided that the Committee makes the determination referenced
in Section 2(b)(iii) below (the “Performance Determination Date”), subject to
the provision on Termination of Service below. The Performance Period begins
December 1, 2019 and ends November 30, 2022.
(i)     Performance Objectives. The Committee has established “performance
objectives” for this Award to be (A) cumulative Adjusted EBITDA (as defined
below) of the Company during the Performance Period (the “Three-Year Cumulative
Adjusted EBITDA”), (B) cumulative Adjusted EPS (as defined below) of the Company
during the Performance Period (the “Three-Year Cumulative Adjusted EPS”), and
(C) the total shareholder return (“TSR”) of the Company compared to the
companies that are included in the Standard & Poor’s 500 Index (the “S&P 500
Index”) at the beginning of the TSR Rank Measurement Period (the “Three-Year TSR
Multiple”). The numerical goals for the Core Metrics and the Three-Year TSR
Multiple will be provided to you in a separate communication from the Company
(the “Metrics Summary”). The Three-Year Cumulative Adjusted EBITDA and
Three-Year Cumulative Adjusted EPS are each a “Core Metric” and together, the
“Core Metrics.”
“Adjusted EBITDA” means “Adjusted EBITDA” as determined and reported by the
Company in its earnings release for the most recently completed fiscal year in
the Performance Period.
“Adjusted EPS” means “Adjusted EPS” or “Adjusted earnings per diluted share” as
determined and reported by the Company in its earnings release for the most
recently completed fiscal year in the Performance Period.
“TSR Rank” for the Performance Period means the aggregate TSR of Company common
shares over the period beginning December 1, 2019 and ending on November 30,
2022 (the “TSR Rank


3

--------------------------------------------------------------------------------



Measurement Period”), compared to the TSR over the same period for the S&P 500
Index. TSR will be calculated using a beginning price equal to the average price
of Company common shares and the S&P 500 Index over the period of twenty (20)
trading days immediately prior to December 1, 2019 and an ending price equal to
the average price over the period of twenty (20) trading days immediately prior
to November 30, 2022, and accounting for reinvestment of any dividends over this
period. For purposes of this provision, TSR will be calculated using the average
of the closing prices for the applicable periods.
“Target Number of Units Granted” means the number of PSUs granted at “Target”
performance level as stated in the Grant Notice. The Target Number of Units
Granted represents Shares that will be earned should each of the Three-Year
Cumulative Adjusted EBITDA and the Three-Year Cumulative Adjusted EPS be met at
a “Target” performance level and the Company’s TSR Rank is at the 50th
percentile and you remain employed through the vesting period, except as
otherwise provided in Section 2(c) below.
In addition, anything herein to the contrary notwithstanding, in the event at
any time on or prior to November 30, 2022 the Company adopts converged
accounting standards as outlined in the FASB and IASB project calendar or
changes its financial reporting from US GAAP to IFRS, Adjusted EBITDA and
Adjusted EPS shall be calculated for purposes of determining whether the
applicable Performance Objective has been satisfied on the basis of US GAAP as
in effect and applied immediately before such change to converged standards or
to IFRS shall have become effective.
(ii)     Performance-Based Vesting. Subject to the provision on Termination of
Service below and to Section 2(b)(iii) below, the PSUs covered by this Award
that will vest and become free of restrictions in accordance with the vesting
schedule set forth in the Grant Notice following the Performance Determination
Date will be calculated as set forth on Annex A attached hereto. The calculation
provided on Annex A may allow for the partial or full vesting of this Award
based upon the level of achievement of the Performance Objectives.
(iii)     Committee Determination. Subject to Section 2(c) below, prior to the
PSUs covered by this Award vesting and becoming free of restrictions in
accordance with the vesting schedule set forth in the Grant Notice, the
Committee must determine in writing that the Performance Objectives were, in
fact, satisfied, which determination will be made on such date specified by the
Committee.
(iv)    Subject to the terms of this Agreement and the Plan, the Shares and
accumulated Dividend Equivalents, if any, to the extent provided in Section 2(f)
below, shall be delivered and paid to you as soon as practicable following the
applicable vesting date in accordance with the vesting schedule set forth in the
Grant Notice. In the event that you are a resident of a country where applicable
local law requires the Award to be settled in cash, the Company will settle the
PSUs and accumulated Dividend Equivalents, if any, to the extent provided in
Section 2(f) below, in a cash payment to you. In its sole discretion, the
Company may elect to deliver the Shares to you by book-entry in the Company’s
books or by electronic delivery to a brokerage account established for your
benefit at a financial/brokerage firm selected by the Company. You agree to
complete and sign any documents and take any additional action that the
financial/brokerage firm designated by the Company may request to enable the
Company to deliver the Shares on your behalf. The date of settlement shall not
be later than 2½ months after the later of (x) the end of the Company’s fiscal
year in which the applicable vesting date occurs or (y) the end of the calendar
year in which the applicable vesting date occurs.
(c)    Forfeiture. Upon your Termination of Service for any reason, other than
your death or Disability or, if eligible, your retirement in accordance with the
terms of the Company’s Equity Retirement Policy, as amended from time to time
(the “Retirement Policy”), any and all unvested PSUs, together with all unvested
accumulated Dividend Equivalents, if any, to the extent provided in Section 2(f)
below, shall automatically be cancelled for no consideration, and shall cease to
be outstanding. For avoidance of doubt, should you cease to be an Employee but
otherwise continue in service as a contractor or consultant, you will forfeit
any and all unvested PSUs unless otherwise approved by the Committee. In the
event of your Termination of Service prior to the applicable vesting date due to
your death or Disability, the unvested PSUs shall vest and be free of
restrictions on the date of your Termination of Service due to death or
Disability to such extent as if all Performance Objectives


4

--------------------------------------------------------------------------------



had been fully satisfied at “Target” performance level. In the event of your
Termination of Service prior to the applicable vesting date due to your
retirement in accordance with the terms of the Retirement Policy, any unvested
PSUs granted at least twelve (12) months prior to your effective date of
retirement shall vest and be free of restrictions, as if all Performance
Objectives had been fully satisfied at “Target” performance level, if your
effective date of retirement occurs prior to the completion of the Performance
Period, or based on the Company’s actual achievement of the Performance
Objectives for the full Performance Period, if your effective date of retirement
occurs after the completion of the Performance Period, and such vesting shall
occur on or before the sixty-fifth (65th) day following your effective date of
retirement, subject to the terms of this Agreement, the Plan and the Retirement
Policy and your execution and non-revocation of a release of claims in favor of
the Company. If such sixty-five (65) day period begins in one calendar year and
ends in the next calendar year, the date of the vesting and settlement of the
PSUs shall be made within the time frame provided but in the second of such
calendar years.
(d)    Restriction on Transfer of PSUs. No PSUs shall be transferable by you
other than by will or by the laws of descent and distribution. Any attempt to
transfer the PSUs other than in accordance with the expressed terms of the Plan
shall be void.
(e)    Certain Legal Restrictions. The Plan, this Agreement, the granting,
vesting and settlement of the PSUs and Dividend Equivalents, if any, to the
extent provided in Section 2(f), and any obligations of the Company under the
Plan and this Agreement, shall be subject to all applicable federal, foreign,
provincial, state and local laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required, and to any rules or
regulations of any exchange on which the Shares are listed.
(f)    Dividend Equivalents. During the period from the Grant Date through the
date on which Shares underlying vested PSUs are issued to you pursuant to
Section 2(b), the Company shall credit the Holder with Dividend Equivalents
equal to the dividends the Holder would have received if the Holder had been the
actual record owner of the underlying Shares on each dividend record date. If a
dividend on the Shares is payable wholly or partially in Shares, the Dividend
Equivalent representing that portion shall be in the form of additional PSUs,
and the Holder shall be treated as being credited with such additional PSUs with
respect to the number of Shares underlying the unvested PSUs under this Award as
of the date of payment of the dividend based on the Company’s actual achievement
of the Performance Objectives for the full Performance Period pursuant to
Section 2(b) above. If a dividend on the Shares is payable wholly or partially
in cash, the Dividend Equivalent representing that portion shall also be in the
form of cash, and the Holder shall be treated as being credited with any cash
dividends, without earnings, payable on the number of Shares that vest based on
the Company’s actual achievement of the Performance Objectives for the full
Performance Period pursuant to Section 2(b) above. If a dividend on Shares is
payable wholly or partially in a form other than cash or Shares, the Committee
may, in its discretion, provide for such Dividend Equivalents with respect to
that portion as it deems appropriate under the circumstances. Dividend
Equivalents shall be subject to the same terms and conditions as the PSUs
originally awarded pursuant to the Grant Notice and this Agreement, and they
shall vest (or, if applicable, be forfeited) as if they had been granted at the
same time as the original PSU Award.
(g)    Corporate Events. Except as otherwise provided in the Grant Notice or
this Agreement, the provisions of Section 13.2 of the Plan shall apply to the
PSUs and Dividend Equivalents, if any, to the extent provided in Section 2(f).
3.    Withholding of Taxes. You acknowledge that you are responsible to pay any
and all applicable tax obligations, including withholding and other taxes, which
may be due as a result of receipt of this Award, the vesting and payout of the
PSUs that you receive under this Award or your eligibility for retirement in
accordance with the terms of the Retirement Policy. You acknowledge and agree
that the payment of such tax obligations may be made by any one or a combination
of the following methods, as determined by the Company or the Committee: (a) the
Company’s repurchase of Shares to be issued upon settlement of the PSUs; (b) the
sale of Shares acquired upon settlement of the PSUs either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf


5

--------------------------------------------------------------------------------



pursuant to this authorization without further consent); (c) direct payment by
you to the Company; (d) payroll withholding from your wages or other cash
compensation paid to you by the Company; or (e) any other method as the Company
or Committee may elect in compliance with the Plan, the Code and applicable law.
The Fair Market Value of the Shares that are repurchased, if applicable, will be
determined as of the date when the taxes otherwise would have been withheld in
cash, and will be applied as a credit against the taxes.
Depending on the withholding method, the Company may withhold or account for
withholding taxes by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including applicable maximum rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the common share equivalent. If the obligation for
taxes is satisfied by the repurchase of Shares, you are deemed to have been
issued the full number of Shares subject to the vested PSU, notwithstanding that
a number of the Shares are repurchased by the Company solely for the purpose of
paying the taxes.
You acknowledge that the ultimate liability for all tax obligations legally due
by you is and remains your responsibility.
If you are subject to tax liabilities in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company may be required to withhold or
account for tax liability in more than one jurisdiction.
4.    Provisions of Employment Agreement and Plan Control. This Agreement is
subject to (i) your employment agreement with the Company and (ii) all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the provisions of your employment agreement with the Company or the terms set
forth in the Plan, the provisions of your employment agreement with the Company
and the terms set forth in the Plan shall control, in that order of priority,
and this Agreement shall be deemed to be modified accordingly.
5.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Holder with respect to the subject matter
hereof.
6.    Notices. Any notice or communication given hereunder shall be in writing
or by electronic means as set forth in Section 16 below and, if in writing,
shall be deemed to have been duly given: (i) when delivered in person; (ii) five
(5) business days after being sent by United States mail; or (iii) on the first
business day following the date of deposit if delivered by a nationally
recognized overnight delivery service, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):
If to the Company, to:
Corporate Human Resources
IHS Markit
15 Inverness Way East
Englewood, Colorado 80112
Telephone No. 303-397-7977
E-mail: stock@ihsmarkit.com
If to the Holder, to the address on file with the Company.
7.    Data Protection. By participating in the Plan and entering into this
Agreement, you hereby acknowledge the holding and processing of personal
information provided by you to the Company, any Affiliate, trustee or third
party service provider, for all purposes relating to the operation of the Plan.
These include, but are not limited to: (i) administering and maintaining your
records; (ii) providing information to the Company, Affiliates, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan; (iii) providing information to future purchasers or merger


6

--------------------------------------------------------------------------------



partners of the Company or any Affiliate, or the business in which the Holder
works; (iv) using information for communication and other administrative
purposes; and (v) transferring information about the Holder to any country or
territory that may not provide the same protection for the information as the
Holder’s home country. Personal information may include, but shall not be
limited to:
•
Personal data: Name, address, telephone number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport or
visa information, age, language skills, driver’s license information, birth
certificate and employee number.

•
Employment information: Curriculum vitae or resume, earnings history, employment
references, job title, employment or severance agreement, plan or benefit
enrollment forms and elections and equity compensation or benefit statements.

•
Financial information: Current earnings and benefit information, personal bank
account number, brokerage account information, tax related information and tax
identification number.

The Company may, from time to time, process and transfer this or other
information for internal compensation and benefit planning (specifically, for
enrollment purposes in the Plan and the administration of the Plan), to
determine training needs, to develop a global human resource database and to
evaluate skill utilization.
8.    Whistleblower Protection; Defend Trade Secrets Act.
(a)    Nothing in this Agreement or otherwise limits your ability to communicate
directly with and provide information, including documents, not otherwise
protected from disclosure by any applicable law or privilege to the Securities
and Exchange Commission (the “SEC”), any other federal, state or local
governmental agency or commission (“Government Agency”) or self-regulatory
organization regarding possible legal violations, without disclosure to the
Company. The Company may not retaliate against you for any of these activities,
and nothing in this Agreement requires you to waive any monetary award or other
payment that you might become entitled to from the SEC or any other Government
Agency or self-regulatory organization.
(b)    Further, nothing in this Agreement precludes you from filing a charge of
discrimination with the Equal Employment Opportunity Commission or a like charge
or complaint with a state or local fair employment practice agency. However,
once this Agreement becomes effective, you may not receive a monetary award or
any other form of personal relief from the Company in connection with any such
charge or complaint that you filed or is filed on your behalf.
(c)    Pursuant to the Defend Trade Secrets Act of 2016, the parties hereto
acknowledge and agree that you shall not have criminal or civil liability under
any Federal or State trade secret law for the disclosure of a trade secret that
(i) is made (A) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition and without limiting the preceding
sentence, if you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law as contemplated by the preceding sentence, you may
disclose the relevant trade secret to your attorney and may use such trade
secret in the ensuing court proceeding, if you (X) file any document containing
such trade secret under seal and (Y) do not disclose such trade secret, except
pursuant to court order.
9.    Clawback Upon Breach of Certain Restrictive Covenants. Subject to Section
8 and applicable local law, your breach of any non-competition,
non-solicitation, confidentiality, non-disparagement, assignment of inventions,
other intellectual property or other restrictive covenant agreement, including
this Section 9 and any existing employment or similar agreement, which you are a
party to with the Company or any Affiliate, in addition to whatever other
equitable relief or monetary damages that the Company or any Affiliate may be
entitled to, shall result in automatic rescission, forfeiture, cancellation or
return of any Shares (whether or not vested) and any amounts or benefits arising
from this Award held by you. For the avoidance of doubt, this Section 9
expressly permits the Company to recoup or clawback the value of any
compensation that you receive under this Award,


7

--------------------------------------------------------------------------------



should you breach any of the foregoing covenants. If you are an individual to
whom the Company’s Policy on Recovery of Incentive Compensation (or any similar
policy then in effect) applies, this Section 9 will apply to you in addition to
such policy. Without limiting the generality of the foregoing:
(a)    Non-Competition. You acknowledge and agree that the Company is engaged in
a highly competitive business and that, given your position and resultant
responsibilities with the Company or any Affiliate and your access to
Proprietary Information, your engaging in any business that is directly
competitive with the Company or any Affiliate would cause it great and
irreparable harm. Accordingly, you agree that, during your employment by the
Company or any Affiliate and continuing one year thereafter, you will not,
without the express written consent of the Company or any Affiliate, directly or
indirectly, own, manage, operate, control, or be employed by any entity engaged
in such segment(s) of the Company’s and/or any Affiliate’s business for which
you had responsibility or about which you had knowledge of, or access to,
Proprietary Information while employed by the Company or any Affiliate. If any
restriction set forth in this Section 9(a) is found to be unenforceable because
it extends for too long a period of time, over too great a range of activities,
or in too broad a geographic area, it shall be interpreted to extend only over
the maximum period of time, range of activities or geographic area as to which
it may be enforceable. You understand and agree that these obligations shall not
expire and shall be tolled during, and so extended by the length of, any period
in which you are in non-compliance. “Proprietary Information” as used herein
shall mean the confidential and/or proprietary knowledge, data, or information
of the Company or any Affiliate, in whatever form. By way of illustration, but
not limitation, “Proprietary Information” includes, as permitted by local law:
(a) trade secrets, inventions, ideas, processes, formulas, source and object
codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques; (b) information regarding
research, development, new products and/or services, marketing and selling,
business plans, budgets and unpublished financial information, licenses, prices
and costs, suppliers, customers, contractors, and consultants; and (c)
information regarding the skills and compensation of other employees of the
Company or any Affiliate. You acknowledge and agree that the Proprietary
Information is not generally known or available to the public and has been
acquired, compiled, and developed by the Company or any Affiliate at their great
effort and expense, and that the Company and its Affiliates are engaged in a
highly competitive business and that their competitive position and commercial
value depends upon their ability to maintain the confidentiality of the
Proprietary Information. You further acknowledge and agree that improperly
disclosing, divulging, revealing or using any of the Proprietary Information
will be highly detrimental to the Company and its Affiliates, and that serious
loss of business and damage would result.
(b)    Non-Solicitation. During your employment by the Company or any Affiliate
and continuing one year thereafter, you will not directly or indirectly induce:
(a) any employee of the Company or any Affiliate to terminate or negatively
alter his or her relationship with the Company or any Affiliate; or (b) any
actual or prospective customer, supplier, vendor, consultant, or contractor of
the Company or any Affiliate to terminate or negatively alter his, her, or its
actual or potential relationship with the Company or any Affiliate. If any
restriction set forth in this Section 9(b) is found to be unenforceable because
it extends for too long a period of time, over too great a range of activities,
or in too broad a geographic area, it shall be interpreted to extend only over
the maximum period of time, range of activities or geographic area as to which
it may be enforceable.  You understand and agree that these obligations shall
not expire and shall be tolled during, and so extended by the length of, any
period in which you are in non-compliance.
(c)    Confidentiality. Subject to Section 8, at all times during and after your
employment, you will hold in strictest confidence and will not indirectly or
directly disclose or use any of the Proprietary Information (as defined above),
except as may be required by your work for the Company or any Affiliate.
10.    Acquired Rights. In accepting the Award, you acknowledge that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;


8

--------------------------------------------------------------------------------



(b)    the Award of PSUs is voluntary and occasional and does not create any
contractual or other right to receive future Awards of PSUs, or benefits in lieu
of PSUs even if PSUs have been awarded repeatedly in the past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the PSUs are an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or to your actual
employer, and PSUs are outside the scope of your employment contract, if any;
(f)    the PSUs are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(g)    neither the PSUs nor any provision of this Agreement, the Plan or the
policies adopted pursuant to the Plan confer upon you any right with respect to
employment, continuation of current employment or retirement eligibility, and in
the event that you are not an employee of the Company or any subsidiary of the
Company, the PSUs shall not be interpreted to form an employment contract or
relationship with the Company or any Affiliate;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    the value of Shares acquired on vesting of PSUs may increase or decrease
in value;
(j)    no claim or entitlement to compensation or damages arises from the
termination of the PSUs, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the PSUs or Shares received upon the
vesting of the PSUs resulting from the termination of your entitlement by the
Company or any Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; and
(k)    subject to Section 2(c) above, in the event of a termination of your
employment (whether or not in breach of local labor laws), your right to receive
PSUs and vest under the Plan, if any, will terminate effective as of the date of
your actual termination of employment and will include any notice period
mandated under local law (e.g., any period of “garden leave” or other similar
notice period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to receive Shares pursuant to the PSUs after termination of employment, if
any, will be measured by the date of your actual termination of employment and
will include any notice period mandated under local law.
11.    Language. If you have received this or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
12.    No Guaranteed Employment. Nothing contained in this Agreement or in the
Grant Notice (including, for the avoidance of doubt, the vesting schedule set
forth in the Grant Notice) shall affect the right of the Company or any of its
Affiliates to terminate the Holder’s employment at any time, with or without
Cause, or shall be deemed to create any rights to or any express or implied
promise of employment, continued employment, or retirement eligibility. The
rights and obligations arising under this Agreement are not intended to and do
not affect the Holder’s employment relationship that otherwise exists between
the Holder and the Company or any of its Affiliates, whether such employment
relationship is at will or defined by an employment contract. Moreover, this
Agreement is not intended to


9

--------------------------------------------------------------------------------



and does not amend any existing employment contract between the Holder and the
Company or any of its Affiliates; to the extent there is a conflict between this
Agreement and such an employment contract, the employment contract shall govern
and take priority.
13.    Power of Attorney. The Company (including its successors and assigns) is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Holder for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Holder, may in the name and stead of the Holder, make
and execute all conveyances, assignments and transfers of the PSUs, Dividend
Equivalents, other property issued in respect of such PSUs, Shares and any
property provided for herein, and the Holder hereby ratifies and confirms that
which the Company, as said attorney-in-fact, shall do by virtue hereof.
Nevertheless, the Holder shall, if so requested by the Company, execute and
deliver to the Company all such instruments as may, in the judgment of the
Company, be advisable for this purpose.
14.    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.
15.    Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
16.    Mode of Communications. The Holder agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in connection with this grant of PSUs, including, without
limitation, prospectuses, grant notifications, account statements, annual or
quarterly reports, and other communications. The Holder further agrees that
electronic delivery of a document may be made via the Company’s email system or
by reference to a location on the Company’s intranet or website or the online
brokerage account system.
17.    No Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute a waiver
of any such breach or any other covenant, duty, agreement or condition.
18.    Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives. The illegality, unenforceability or invalidity of
any provision of this Agreement shall not affect the legality, enforceability or
validity of any other provision of this Agreement.
19.    Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
20.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the law that
might be applied under principles of conflict of laws. Each party hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts of New York located in the borough of Manhattan in New York City in
respect of the interpretation and enforcement of the provisions of this
Agreement. Each party hereby waives and


10

--------------------------------------------------------------------------------



agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, that such action, suit or proceeding may
not be brought or is not maintainable in such courts or that the venue thereof
may not be appropriate or that this Agreement may not be enforced in or by such
courts. Each party hereby consents to and grants any such court jurisdiction
over the person of such parties and over the subject matter of any such action,
suit or proceeding and agrees that the mailing of process or other papers in
connection with any such action, suit, or proceeding in the manner provided in
Section 6 hereof or in such other manner as may be permitted by law shall be
valid and sufficient service thereof.
21.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company or any Affiliate by which the Holder is employed,
and require such successor to expressly assume and agree in writing to perform,
this Agreement.
(b)    The Holder agrees that the Award of the PSUs hereunder is special
incentive compensation and that it, any Dividend Equivalents or any other
property issued in respect of such PSUs will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Company or any life
insurance, disability or other benefit plan of the Company, unless specifically
provided in the applicable plan.
(c)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.
22.    Section 409A and Section 457A. To the extent the Committee determines
that any payment under this Agreement is subject to Section 409A or Section 457A
of the Code, the provisions of Section 13.10 of the Plan (including, without
limitation, the six-month delay relating to “specified employees”) shall apply.
    


11

--------------------------------------------------------------------------------



ANNEX A
TO PARTNER UNIT PLAN PERFORMANCE SHARE UNIT GRANT NOTICE
PARTNER UNIT PLAN PERFORMANCE SHARE UNIT AGREEMENT
Subject to the provisions of the Grant Notice and the Agreement, the number of
PSUs covered by this Agreement that will vest on the applicable vesting date in
accordance with the vesting schedule set forth in the Grant Notice (the “Final
Adjusted Units”) will be determined by a three-step calculation:


1.Calculate the Core Metrics Payout Percent: The Core Metrics Payout Percent
will be determined by adding the Three-Year Cumulative Adjusted EBITDA Payout
Percent and the Three-Year Cumulative Adjusted EPS Payout Percent as follows:
(50% X Three-Year Cumulative Adjusted EBITDA Payout Percent)
+
(50% X Three-Year Cumulative Adjusted EPS Payout Percent)
=
Core Metrics Payout Percent
The performance payout range for each of the Three-Year Cumulative Adjusted
EBITDA and Three-Year Cumulative Adjusted EPS is 0 percent to 167 percent of the
Target Number of Units Granted. If either Core Metric is between “Minimum” and
“Target” or “Target” and “Maximum” performance for such Core Metric (each as set
forth in the Metrics Summary), the payout percent with respect to such Core
Metric will be determined using straight line interpolation based on the actual
achievement of the Core Metric. If neither Core Metric is met at Minimum, no
Shares will vest under this Award regardless of TSR Rank.


2.Calculate the Core Metrics Units Earned: The Core Metrics Units Earned will be
determined by multiplying the Target Number of Units Granted by the Core Metrics
Payout Percent as follows:
Target Number of Units Granted X Core Metrics Payout Percent
=
Core Metrics Units Earned


3.Apply the Three-Year Relative TSR Multiple: The number of Final Adjusted Units
will be determined by multiplying the Core Metrics Units Earned by the
Three-Year Relative TSR Multiple (as set forth in the Metrics Summary) as
follows:
Core Metrics Units Earned X Three-Year TSR Multiple
=
Final Adjusted Units
If the Company’s Three-Year Relative TSR Percentile Rank (as set forth in the
Metrics Summary) is between the 35th and 50th percentiles or 50th and 75th
percentiles, the Three-Year TSR Multiple will be determined using straight line
interpolation based on the Company’s actual Three-Year Relative TSR Percentile
Rank. If the aggregate TSR of the Company common shares over the TSR Rank
Measurement Period is negative, then the Three-Year TSR Multiple cannot exceed
1.0x.
For avoidance of doubt, the Target Number of Units Granted as set forth on the
first page of the Grant Notice reflects a total number in the event each of the
Three-Year Cumulative Adjusted EBITDA and the Three-Year Cumulative Adjusted EPS
are satisfied at “Target” performance level and the Company’s Three-Year
Relative TSR Percentile Rank is at the 50th Percentile.
The payout opportunity for the Award, combined in Steps 1 to 3, is 0 percent to
200 percent of Target. Notwithstanding the above and the numerical goals set
forth in the Metrics Summary, the maximum payout opportunity for the Award
(maximum number of Final Adjusted Units) cannot exceed 200% of Target.
The Three-Year Cumulative Adjusted EBITDA numerical goals will be adjusted by
the Committee to reflect the pro forma impact of acquisitions or divestitures by
the Company during the Performance Period.


12

--------------------------------------------------------------------------------



The Core Metrics (including the Target) and associated payouts may be adjusted
by the Committee in its discretion due to (i) unforeseen changes to the
macroeconomic business environment, (ii) unanticipated regulatory change or
(iii) changes in US GAAP or the application thereof that would materially affect
the Core Metrics.


13